Exhibit 10.17
 
LOCK-UP AGREEMENT
 
March __, 2009
 
Ladies and Gentlemen:
 
The undersigned is the owner of _____________shares of common stock of Vertex
Energy, Inc., a Nevada corporation (“Vertex Nevada”), and options or warrants
that are exercisable for up to ____________shares of Vertex Nevada common stock
(collectively, the shares of common stock and the shares of common stock
issuable upon exercise of the options or warrants, the “Vertex Nevada Common
Stock”).  World Waste Technologies, Inc., a California corporation (“WWT”),
Vertex Energy, L.P., a Texas limited partnership (“Vertex LP”), and Vertex
Merger Sub, LLC., a California limited liability company and wholly owned
subsidiary of Vertex Nevada (“Merger Subsidiary”) and Benjamin P. Cowart, as
agent of all of the shareholders of Vertex Nevada, are parties to an Amended and
Restated Agreement and Plan of Merger, dated as of May 19, 2008 (as amended from
time to time, the “Merger Agreement”), effective upon the date of the merger of
Merger Subsidiary with WWT in accordance with the terms and conditions of the
Merger Agreement (the “Closing Date”).
 
In order to induce Vertex LP, WWT and Merger Subsidiary to complete the
transactions that are described in the Merger Agreement, the undersigned hereby
agrees that, during the period beginning on the Closing Date and ending on the
three-year anniversary of the Closing Date (the “Lock-Up Period”), the
undersigned will not sell, assign, pledge or otherwise transfer any shares of
Vertex Common Stock that the undersigned beneficially owns, including (i) all
shares of Vertex Common Stock issued pursuant to the Merger Agreement and
issuable upon exercise of options and warrants assumed by Vertex Nevada pursuant
to the merger, (ii) all shares of Vertex Common Stock that the undersigned may
receive as a stock dividend or other distribution on shares of Vertex Common
Stock, and (iii) all other securities of Vertex Nevada that the undersigned may
receive in a recapitalization or similar transaction (the “Lock-up Shares”), and
the undersigned agrees not to take any of the preceding actions, without Vertex
Nevada’s prior written consent.  In addition, the undersigned agrees that,
during the Lock-Up Period, the undersigned will not engage in (i) any short sale
of the Lock-up Shares, (ii) any hedging transaction regarding the Lock-up
Shares, or (ii) any grant of a put or call option regarding the Lock-up Shares.
 
Notwithstanding the foregoing, the undersigned may transfer (i) all or any
portion of the Lock-Up Shares commencing on the date that the closing Market
Price of the Vertex Common Stock (as defined below) has averaged at least $15.00
per share over a period of 20 consecutive trading days and the daily trading
volume over the same 20-day period has averaged at least 7,500 shares; (ii) all
or any portion of the Lock-Up Shares as a bona fide gift or gifts, provided that
the donee or donees thereof agree to be bound by the restrictions set forth
herein, (iii) all or any portion of the Lock-up Shares to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that the trustee of the trust agrees to be bound by the
restrictions set forth herein, and provided further than any such transfer shall
not involve a disposition for value, and (iv) in any given three-month period
commencing on the one-year anniversary of the Closing Date, up to that number of
Lock-Up Shares equal to 5% of the total number of shares Vertex Common Stock
then beneficially owned by the undersigned.  For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin.
 
The term “closing Market Price of the Vertex Common Stock” on any day shall be
deemed to be the closing price of the Vertex Common Stock on such day as
officially reported by the principal securities exchange in which the shares of
Vertex Common Stock are listed or admitted to trading or by the Nasdaq Stock
Market, or if the Vertex Common Stock is not listed or admitted to trading on
any securities exchange, including the Nasdaq Stock Market, the last sale price,
or if there is no last sale price, the closing bid price, as furnished by the
National Association of Securities Dealers, Inc. (such as through the OTC
Bulletin Board) or a similar organization if Nasdaq is no longer reporting such
information. If the closing Market Price of the Vertex Common Stock cannot be
determined pursuant to the sentence above, such price shall be determined in
good faith (using customary valuation methods) by the Vertex Board of Directors
based on the information best available to it.
 
 
 

--------------------------------------------------------------------------------

 
The undersigned consents to the entry of stop transfer instructions with
Vertex’s transfer agent and registrar against the transfer of shares of Vertex
Common Stock except in compliance with the preceding provisions of this letter
agreement.  The undersigned also consents to the placement of the following
legend on any and all stock certificates that evidence the shares of Vertex
Common Stock that are the subject of this letter agreement:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF THAT
CERTAIN LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDERS NAMED
THEREIN, DATED AS OF MARCH __, 2009.  A COPY OF THE LOCK-UP AGREEMENT MAY BE
INSPECTED  AT THE PRINCIPAL OFFICE OF THE COMPANY.”
 
Nothing in this Agreement shall affect any other contractual lock-up agreement
to which the undersigned may currently be a party.  This letter agreement is
irrevocable and is binding upon the personal representative, heirs and assigns
of the undersigned.  The letter agreement automatically will terminate upon
abandonment of the transactions described in the Merger Agreement.
 

 
Very truly yours,
 
 
 
 
 
Name of Shareholder
 
 
 
 
Authorized Signature
 
 
 
 
Title (if the shareholder is not an individual)
 
ACCEPTED:
 
VERTEX ENERGY, INC.
 
 
By:  __________________________________
       Name: ____________________________
       Title:  ____________________________
 



 
 

--------------------------------------------------------------------------------

 